Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 8 and 10 -13 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a mediating method for performing matching services, comprising: providing a first user with images of a plurality of users, wherein users in the plurality of users are different from the first user; receiving a plurality of images from a first user, wherein the plurality of images is selected by the first user from among the provided images of the plurality of users; generating at least one new image of a face, wherein the face includes a set of one or more features combined based on corresponding features from each image in a subset of the plurality of received images; extracting a combined feature from the set of one or more features included in the at least one generated new image; searching for second user corresponding to the combined feature that has been extracted; and providing the first user with information about the second user, in combination with all other limitations in the claim(s) as defined by applicant.



Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a mediating apparatus for performing matching services, comprising: an input/output interface configured to provide a first user with images of a plurality of users, wherein users in the plurality of users are different from the first user, and receive a plurality of images from a first user, wherein the plurality of images is selected by the first user from among the provided images of the plurality of users; an image generation unit configured to generate at least one new image of a face, wherein the face includes a set of one or more features combined based on corresponding features from each image in a subset of  the plurality of received images; a feature extraction unit configured to extract a combined feature from the set of one or more features included in the at least one generated new image; and a controller configured to search for second user corresponding to the combined feature that has been extracted and provide the first user with information about the found second user, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642